Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00746-CV

                ALAMO HEIGHTS INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                               v.

                                      Catherine CLARK,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-19821
                         Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of the appeal are taxed against appellant Alamo Heights Independent School District.

       SIGNED October 21, 2015.


                                                _____________________________
                                                Rebeca C. Martinez, Justice